                                                                               Case 2:21-cv-00696-TLN-KJN Document 25 Filed 07/23/21 Page 1 of 4


                                                                           1    Law Offices of
                                                                                MATHENY SEARS LINKERT & JAIME LLP
                                                                           2    MATTHEW C. JAIME (SBN 140340)
                                                                                SARAH M. WOOLSTON (SBN 320510)
                                                                           3    3638 American River Drive
                                                                                Sacramento, California 95864
                                                                           4    Telephone:    (916) 978-3434
                                                                                Facsimile:    (916) 978-3430
                                                                           5    mjaime@mathenysears.com
                                                                           6    Attorneys for Defendants, CITY OF NEW HAVEN,
                                                                                TONI HARP, DARYL JONES, and ANDREA
                                                                           7    SCOTT
                                                                           8
                                                                                                          UNITED STATES DISTRICT COURT
                                                                           9
                                                                                                        EASTERN DISTRICT OF CALIFORNIA
            MATHENY SEARS LINKERT & JAIME LLP




                                                                          10
                                           SACRAMENTO, CALIFORNIA 95864




                                                                          11    GOVERNMENT APP SOLUTIONS,                          Case No. 2:21-cv-00696-TLN-KJN
                                             3638 AMERICAN RIVER DRIVE




                                                                                INC.,
                                                                          12                                                       STIPULATION AND ORDER
LAW OFFICES OF




                                                                                                                                   EXTENDING TIME TO RESPOND TO
                                                                          13                      Plaintiff,                       COMPLAINT FOR DEFENDANTS CITY
                                                                                                                                   OF NEW HAVEN, TONI HARP, DARYL
                                                                          14        v.                                             JONES, and ANDREA SCOTT

                                                                          15    THE FEDERAL BUREAU OF
                                                                                INVESTIGATION, THE UNITED
                                                                          16    STATES ATTORNEY’S OFFICE FOR
                                                                                THE EASTERN DISTRICT OF CA,
                                                                          17    MICHAEL ANDERSON, AMY S.                           Complaint filed: 4/18/21
                                                                                HITCHCOCK, REBEKAH BILLS,
                                                                                RACHEL LACHAPELLE, CITY OF                         Trial date: Not set
                                                                          18
                                                                                NEW HAVEN, KEVIN JOHNSON,
                                                                          19    NICOLE WEST, TONI HARP, DARYL
                                                                                JONES, ANDREA SCOTT, MICHAEL
                                                                          20    TUBBS, DANIEL LOPEZ, ERIC
                                                                                GARCETTI, GREGORY J. STANTON,
                                                                          21    CASEY LUND, and DOES 1 to 999,
                                                                                inclusive,
                                                                          22
                                                                                                  Defendants.
                                                                          23
                                                                                      Plaintiff GOVERNMENT APP SOLUTIONS, INC. and Defendants CITY OF NEW
                                                                          24
                                                                               HAVEN, TONI HARP, DARYL JONES, and ANDREA SCOTT sued herein jointly stipulate as
                                                                          25
                                                                               follows:
                                                                          26
                                                                                      Whereas, Plaintiff initiated this action on April 18, 2021;
                                                                          27
                                                                                      Whereas, Plaintiff filed a First Amended Complaint on April 29, 2021;
                                                                          28
                                                                                                                               1
                                                                                STIPULATION AND ORDER EXTENDING TIME TO RESPOND TO COMPLAINT FOR Defendants CITY OF
                                                                                                NEW HAVEN, TONI HARP, DARYL JONES, and ANDREA SCOTT
                                                                               Case 2:21-cv-00696-TLN-KJN Document 25 Filed 07/23/21 Page 2 of 4


                                                                           1         Whereas, Defendants TONI HARP, DARYL JONES, and ANDREA SCOTT are current
                                                                           2   or former employees of the CITY OF NEW HAVEN, who have been sued herein in connection
                                                                           3   with duties performed on the CITY OF NEW HAVEN’s behalf;
                                                                           4         Whereas, ANDREA SCOTT was served in this case on July 1, 2021;
                                                                           5         Whereas, TONI HARP was served in this case on July 3, 2021;
                                                                           6         Whereas, DARYL JONES was served in this case on July 7, 2021;
                                                                           7         Whereas, CITY OF NEW HAVEN issued a waiver on June 25, 2021 for a response to be
                                                                           8   due August 24, 2021;
                                                                           9         Whereas, under Federal Rule of Civil Procedure 12(a), HARP, JONES, SCOTT, and the
            MATHENY SEARS LINKERT & JAIME LLP




                                                                          10   CITY OF NEW HAVEN must serve an Answer within 21 days after being served with the
                                           SACRAMENTO, CALIFORNIA 95864




                                                                          11   summons and complaint;
                                             3638 AMERICAN RIVER DRIVE




                                                                          12         Whereas, counsel for Plaintiff and counsel for HARP, JONES, SCOTT, and the CITY OF
LAW OFFICES OF




                                                                          13   NEW HAVEN met and conferred and agreed to establish a single response date for these
                                                                          14   Defendants;
                                                                          15         Therefore, it is hereby stipulated by and among Plaintiff GOVERNMENT APP
                                                                          16   SOLUTIONS, INC. and Defendants CITY OF NEW HAVEN, TONI HARP, DARYL JONES,
                                                                          17   and ANDREA SCOTT that the deadline by which these Defendants must respond to the First
                                                                          18   Amended Complaint shall be extended to and including September 13, 2021.
                                                                          19
                                                                                Dated: July 22, 2021                           CYRUS ZAL, APC
                                                                          20

                                                                          21
                                                                                                                               By:          /s/ Cyrus Zal
                                                                          22                                                         CYRUS ZAL
                                                                                                                                     Attorney for Plaintiff,
                                                                          23                                                         Government App. Solutions, Inc.
                                                                          24

                                                                          25

                                                                          26

                                                                          27

                                                                          28
                                                                                                                           2
                                                                                STIPULATION AND ORDER EXTENDING TIME TO RESPOND TO COMPLAINT FOR Defendants CITY OF
                                                                                                NEW HAVEN, TONI HARP, DARYL JONES, and ANDREA SCOTT
                                                                               Case 2:21-cv-00696-TLN-KJN Document 25 Filed 07/23/21 Page 3 of 4


                                                                           1   Dated: July 22, 2021                        MATHENY SEARS LINKERT & JAIME LLP
                                                                           2

                                                                           3                                               By: /s/ Matthew C. Jaime
                                                                                                                              MATTHEW C. JAIME,
                                                                           4                                                  Attorneys for Defendants,
                                                                                                                              CITY OF NEW HAVEN, TONI HARP,
                                                                           5                                                  DARYL JONES, and ANDREA SCOTT
                                                                           6

                                                                           7

                                                                           8

                                                                           9
            MATHENY SEARS LINKERT & JAIME LLP




                                                                          10
                                           SACRAMENTO, CALIFORNIA 95864




                                                                          11
                                             3638 AMERICAN RIVER DRIVE




                                                                          12
LAW OFFICES OF




                                                                          13

                                                                          14

                                                                          15

                                                                          16

                                                                          17

                                                                          18

                                                                          19

                                                                          20

                                                                          21

                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26

                                                                          27

                                                                          28
                                                                                                                       3
                                                                               STIPULATION AND ORDER EXTENDING TIME TO RESPOND TO COMPLAINT FOR Defendants CITY OF
                                                                                               NEW HAVEN, TONI HARP, DARYL JONES, and ANDREA SCOTT
                                                                               Case 2:21-cv-00696-TLN-KJN Document 25 Filed 07/23/21 Page 4 of 4


                                                                           1                                           ORDER
                                                                           2          Good cause appearing, the Stipulation between Plaintiff GOVERNMENT APP
                                                                           3   SOLUTIONS, INC. and CITY OF NEW HAVEN, TONI HARP, DARYL JONES, and ANDREA
                                                                           4   SCOTT is hereby APPROVED. Defendants CITY OF NEW HAVEN, TONI HARP, DARYL
                                                                           5   JONES, and ANDREA SCOTT shall file a response to the First Amended Complaint on or before
                                                                           6   September 13, 2021.
                                                                           7          IT IS SO ORDERED.
                                                                           8   Dated: July 22, 2021
                                                                           9
                                                                                                                               Troy L. Nunley
            MATHENY SEARS LINKERT & JAIME LLP




                                                                          10                                                   United States District Judge
                                           SACRAMENTO, CALIFORNIA 95864




                                                                          11
                                             3638 AMERICAN RIVER DRIVE




                                                                          12
LAW OFFICES OF




                                                                          13

                                                                          14

                                                                          15

                                                                          16

                                                                          17

                                                                          18

                                                                          19

                                                                          20

                                                                          21

                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26

                                                                          27

                                                                          28
                                                                                                                          4
                                                                                STIPULATION AND ORDER EXTENDING TIME TO RESPOND TO COMPLAINT FOR Defendants CITY OF
                                                                                                NEW HAVEN, TONI HARP, DARYL JONES, and ANDREA SCOTT
